DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE FORMING APPARATUS WITH COORDINATED BIAS AND FIRIVING UNITS.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “FIRST CONDUCTIVE ROLLER,” “SECOND CONDUCTIVE ROLLER,” “BIAS APPLICATION UNIT,” “ROTATION DRIVE UNIT,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show THE SUPPLY CIRCULATION SYSTEM 200 as described in the specification. FIG. 1 should be divided into FIG. 1(a) and FIG. 1(b). Furthermore the illustration of FIG. 1b (the circulation system) 200 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. US 2018/0231922 A1 (Nelson).
Regarding claim 1, Nelson teaches an image forming apparatus comprising: 
an image bearing member (101-102); 
an exposure device configured to expose the image bearing member to light to form an electrostatic latent image on the image bearing member (¶0015); 
a developing device (104) including: 
a developing roller (114) that is conductive and carries and feeds a liquid developer including toner and a carrier liquid to a developing position, where the electrostatic latent image formed on the image bearing member is developed, an elastic layer being formed on a surface layer of the developing roller (¶0013-¶0015); 
a developer container (108) containing the liquid developer, which is supplied to the developing roller; 
a first conductive roller (116) contacting the developing roller, the first conductive roller being disposed downstream from a supply position on the developing roller, to which position 
a second conductive roller (120) contacting the developing roller, the second conductive roller being disposed downstream from the developing position and upstream from the supply position, in the rotation direction of the developing roller; 
a supply device (136) configured to supply the liquid developer to the developer container;
a bias application unit (132) configured to apply a bias to each of the developing roller, the first conductive roller, and the second conductive roller, to generate an electric field in which a normally charged toner in the liquid developer moves from the first conductive roller toward the developing roller, at a first contact position where the developing roller and the first conductive roller are in contact with each other, and generate an electric field, -31-10209207US01 in which the normally charged toner in the liquid developer moves from the developing roller toward the second conductive roller, at a second contact position where the developing roller and the second conductive roller are in contact with each other; and 
a rotation drive unit (134) configured to rotationally drive each of the developing roller, the first conductive roller, and the second conductive roller, 
wherein, in a case where a power of the image forming apparatus is turned from OFF to ON, 
the rotation drive unit rotationally drives each of the developing roller, the first conductive roller, and the second conductive roller in a state where the liquid developer 
the bias application unit applies the bias to each of the developing roller, the first conductive roller, and the second conductive roller after the developing roller rotates at least once in the state where the liquid developer supplied to the developer container by the supply device has reached the supply position (¶0023).  
Regarding claim 4, Nelson teaches the image forming apparatus according to claim 1, wherein, in the case where the power of the image forming apparatus is turned from OFF to ON, the rotation drive unit rotationally drives each of the developing roller, the first conductive roller, and the second conductive roller concurrently with supply of the liquid developer to the developer container by the supply device (¶0023).  
Regarding claim 5, Nelson teaches the image forming apparatus according to claim 1, wherein the bias application unit applies the bias to the first conductive roller, the second conductive roller, and the developing roller in this order (until they’re stabilized, ¶0023).  
Regarding claim 6, Nelson teaches the image forming apparatus according to claim 1, wherein the developing device further includes an electrode (110-112) disposed downstream from the supply position and upstream from the first contact position in the rotation direction of the developing roller, and arranged to face the developing roller with a predetermined gap (aperture 136), and wherein the bias application unit applies the bias to each of the developing roller and the electrode to generate an electric field, in which the normally charged toner in the liquid developer moves from the electrode toward the developing roller, at a facing position, where the developing roller and the electrode face each other (¶0023).  
claim 7, Nelson teaches the image forming apparatus according to claim 1, wherein the first conductive roller is a squeeze (aka squeegee) roller configured to regulate an amount of the liquid developer carried by the developing roller (¶0014).  
Regarding claim 8, Nelson teaches the image forming apparatus according to claim 1, wherein the second conductive roller is a cleaning roller configured to remove the toner in the liquid developer carried by the developing roller (¶0016).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. US 2018/0231922 A1 (Nelson) and Okumura US 2017/0364012 A1 (Okumura).
claim 2, Nelson teaches the image forming apparatus according to claim 1.  Nelson differs from the instant claimed invention by not explicitly disclosing: a sensor for detecting the liquid developer. However this configuration is known. Okumura teaches a sensor (21s) configured to detect the liquid developer contained in the developer container (¶0046), wherein, in the case where the power of the image forming apparatus is turned from OFF to ON, the rotation drive unit rotationally drives each of the developing roller, the first conductive roller, and the second conductive roller when the sensor detects the liquid developer supplied to the developer container by the supply device (¶0046). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the sensing technique taught by Okumura with the device taught by Nelson since Okumura teaches this allows for the liquid to be recycled (¶0046) thus prolonging the time between refills of the developer the image forming apparatus.
Regarding claim 3, Nelson teaches the image forming apparatus according to claim 1.  Nelson differs from the instant claimed invention by not explicitly disclosing: a sensor for detecting the liquid developer. However this configuration is known. Okumura teaches a sensor (21s) configured to detect the liquid developer contained in the developer container, wherein, in the case where the power of the image forming apparatus is turned from OFF to ON, the rotation drive unit rotationally drives each of the developing roller, the first conductive - 32 -10209207US01 roller, and the second conductive roller after a predetermined time elapses since the sensor detects the liquid developer supplied to the developer container by the supply device (¶0046). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the sensing technique taught by Okumura with the device taught by Nelson since Okumura teaches this allows for the liquid to be recycled (¶0046) thus prolonging the time between refills of the developer the image forming apparatus.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Portnoy et al. US 2017/0212455, Lopez et al. US 2014/0348526, and Nishiyama et al. US 2012/0201555.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852